DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on July 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2018/0157101 A1).
In regard to claim 1, Wu discloses a display panel having a display region including a plurality of pixels arrayed along a first direction and along a second direction which is different from the first direction (see e.g. Figures 4-9), 
 2 and a second substrate 1 opposing each other, the first substrate 2 and the second substrate 1 being curved along the first direction, 
wherein, the display region includes a central portion including a center of the display region along the first direction and, on both sides of the central portion along the first direction, two end portions that are located adjacent to the central portion (note that the display is curved in Figure 5, 7, 9, see paragraph [0027], [0030], [0041], and [0042]); 
the first substrate 2 includes a plurality of pixel electrodes 26 provided respectively corresponding to the plurality of pixels; 
the second substrate 1 has a color filter layer 13 that includes: 
a plurality of color filters 13 provided respectively corresponding to the plurality of pixels; and 
a black matrix 11;
 among the plurality of color filters, each of a plurality of central color filters contained in the central portion includes a chromatic portion presenting a chromatic color; and, among the plurality of color filters, a plurality of end color filters contained in the two end portions include an end color filter that includes a chromatic portion and a white portion presenting white, the white portion being disposed adjacent to the chromatic portion along the first direction (see e.g. paragraph [0033] where it is noted that the color filter layer may be four color including white and this satisfies the claim limitations).
In regard to claim 2, Wu discloses the limitations as applied to claim 1 above, and
wherein the plurality of central color filters 13  include a central color filter 13 that further includes the white portion, the white portion being2Response to Restriction/Election Requirement dated May 3, 2021 Appl. No. 16/505,546 Attorney Docket No.: US77829disposed adjacent to the chromatic (see e.g. paragraph [0033] where it is noted that the color filter layer may be four color including white and this satisfies the claim limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2018/0157101 A1).
In regard to claim 3, Wu discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the plurality of end color filters include an end color filter whose chromatic portion presents a color that is R (0.64 to 0.67, 0.32 to 0.34), G (0.21 to 0.30, 0.60 to 0.71), or B (0.13 to 0.15, 0.05 to 0.06) in xy color coordinates.
However, one of ordinary skill in the art would recognize utilizing wherein the plurality of end color filters include an end color filter whose chromatic portion presents a color that is R (0.64 to 0.67, 0.32 to 0.34), G (0.21 to 0.30, 0.60 to 0.71), or B (0.13 to 0.15, 0.05 to 0.06) in xy color coordinates, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill would recognize setting the chromaticity to achieve a desired color rendering of the device.

Doing so would provide an optimized desired color rendering of the display device.
In regard to claim 4, Wu discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the plurality of central color filters include a central color filter whose chromatic portion presents a color of a saturation that is lower than a saturation of a color presented by the chromatic portion of one of the plurality of end color filters.
However, one of ordinary skill in the art would recognize utilizing wherein the plurality of central color filters include a central color filter whose chromatic portion presents a color of a saturation that is lower than a saturation of a color presented by the chromatic portion of one of the plurality of end color filters, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill would recognize setting the saturation levels to achieve a desired color rendering of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with wherein the plurality of central color filters include a central color filter whose chromatic portion presents a color of a saturation that is lower than a saturation of a color presented by the chromatic portion of one of the plurality of end color filters.

In regard to claim 6, Wu discloses the limitations as applied to claim 1 above, and 
wherein, the plurality of end color filters 13 include a first end color filter 13 and a second end color filter 13, the second end color filter 13 being farther away, along the first direction, from the center of the display region along the first direction than is the first end color filter 13.
Wu fails to disclose
a saturation of a color presented by the chromatic portion of the second end color filter is higher than a saturation of a color presented by the chromatic portion of the first end color filter.
However, one of ordinary skill in the art would recognize utilizing saturation of a color presented by the chromatic portion of the second end color filter is higher than a saturation of a color presented by the chromatic portion of the first end color filter, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill would recognize setting the saturation levels to achieve a desired color rendering of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with saturation of a color presented by the chromatic portion of the second end color filter is higher than a saturation of a color presented by the chromatic portion of the first end color filter.
Doing so would provide an optimized desired color rendering of the display device.



Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 5, the closest prior art references fail to disclose the limitations, “wherein, the plurality of end color filters include a first end color filter and a second end color filter that include the white portions, the second end color filter being farther away, along the first direction, from the center of the display region along the first direction than is the first end color filter; and a length of the white portion of the second end color filter along the first direction is greater than a length of the white portion of the first end color filter along the first direction.”
In regard to dependent claim 7, the closest prior art references fail to disclose the limitations, “wherein the first end color filter and the 3Response to Restriction/Election Requirement dated May 3, 2021 Appl. No. 16/505,546 Attorney Docket No.: US77829 second end color filter include the white portions, and a length of the white portion of the second end color filter along the first direction is greater than a length of the white portion of the first end color filter along the first direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871